Title: From Thomas Jefferson to Henry St. George Tucker, 6 March 1825
From: Jefferson, Thomas
To: Tucker, Henry St. George


Dear Sir
Monticello
Mar. 6. 25.
The board of Visitors at their session of the 4th instant  continued by adjournmt to the 5th proceeding to the appmt of a Professor for the school of law in the University of Virga, gave their suffrages unanimously for offering that  chair to you. in the course of the same day  a letter was brought from the P.O. addressed to mr Johnson, who was not present but had desired mr Loyall to open  it. they were grieved to learn from that your disinclination to accept the appmt. retiring however  with much reluctance from an object so much desired,  and unwilling to relinquish the hope that on a reconsidn you might perhaps still accede to their wishes they  did not change their vote,  but hold yet to the possibility that on a review of the subject you  may in the reiteration of their unanimous wishes and in other circumstances find  reasons to change your first determination of the emolumts and accomdns I say nothg because they have been accptd to  by mr Johnson. with my request of an answer at your earliest convenience and the expression of my own wishes that it may meet those of the board, be pleased to accept the assurance of my high respect & esteem.Th: J.